Citation Nr: 1038374	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-36 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 
1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the RO in 
Muskogee, Oklahoma, which in pertinent part denied service 
connection for bilateral hearing loss and a back condition, and 
determined that new and material evidence had not been received 
to reopen a claim for service connection for a bilateral knee 
condition.

The Veteran testified at a September 2010 videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

At the September 2010 hearing, the Veteran submitted additional 
evidence in support of his appeal, and provided a written waiver 
of RO consideration of that evidence.  See 38 C.F.R. § 20.1304 
(2010).  The Veteran also indicated that there were outstanding 
medical records that he wished to obtain.  Thereafter, the record 
was held open for 30 days to afford the Veteran an opportunity to 
submit additional evidence.  The 30-day period has since lapsed 
and no additional evidence has been received.  As such, the Board 
may proceed with appellate review.  

During the pendency of the appeal, the Veteran filed a claim for 
service connection for a cervical spine disability, which was 
granted by the RO in a June 2010 rating decision.  This issue is 
not presently on appeal before the Board.  

The reopened claim for service connection for a bilateral knee 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran 
fails to meet the regulatory criteria for a bilateral hearing 
loss disability.

2.  The preponderance of the evidence is against a finding that 
the Veteran's low back disability had its onset in service, that 
arthritis manifested within one year of service separation, or 
that the low back disability is otherwise related to his active 
military service.  

3.  An unappealed September 1993 RO rating decision denied the 
Veteran's claim of entitlement to service connection for a 
bilateral knee condition.  

4.  Additional evidence received since the September 1993 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection for a bilateral knee condition.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.385 (2010).

2.  A low back disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

3.  The September 1993 RO rating decision denying a claim of 
entitlement to service connection for a bilateral knee condition 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

4.  New and material evidence to reopen the claim of entitlement 
to service connection for a bilateral knee condition has been 
received, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) held 
that VA must inform the claimant of any information and evidence 
not of record (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; (3)  that the claimant is 
expected to provide; and (4)  request that the claimant provide 
any evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Any error related 
to this element is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in January 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 
120-21.  The letter advised the Veteran of the information 
necessary to substantiate the claim, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  The Veteran was informed of the specific types of 
evidence he could submit, which would be pertinent to his claims, 
and advised to send any medical reports that he had.  He was also 
told that it was ultimately his responsibility to support the 
claims with appropriate evidence.  In addition, the letter 
provided the Veteran with notice concerning the assignment of 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006).

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been associated with the file.  As 
noted above, the Veteran indicated at the September 2010 
videoconference hearing that there were additional records that 
he wished to submit in support of his appeal.  The record was 
held open for 30 days to afford the Veteran an opportunity to 
submit evidence.  Since then, the Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to his claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  The case of McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  If VA provides a claimant with an examination 
in a service connection claim, the examination must be adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually accurate, 
fully articulated, and soundly reasoned opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As to the Veteran's bilateral hearing loss claim, the Veteran was 
afforded audiological examinations in March 2007, December 2008 
and August 2009 to assess the current nature and etiology of his 
claimed hearing loss disability.  The Board finds these opinions 
to be comprehensive and sufficient in addressing the matter of 
current disability and nexus.  In this regard, it is noted that 
the opinions were rendered by a medical professional following a 
thorough examination and interview of the Veteran and review of 
the claims file.  The examiner obtained an accurate history and 
listened to the Veteran's assertions.  The examiner laid a 
factual foundation for the conclusions that were reached.  The 
Board, therefore, concludes that the examination reports are 
adequate upon which to base a decision in this case.  See Nieves-
Rodriguez, supra.  

With respect to his back claim, the Veteran has provided evidence 
of a current disability.  Nevertheless, the Board must deny this 
claim because of a lack of evidence of in-service incurrence. The 
Board concludes an examination is not needed in this case because 
the only evidence indicating the Veteran "suffered an event, 
injury or disease in service" is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The U.S. Court of Appeals for Veterans Claims has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA is 
not obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion was 
not warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim because 
there was no evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease in 
service' that may be associated with [his] symptoms").  See also 
Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and evidence of 
record "establishing that the veteran suffered an event, injury, 
or disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability and 
his military service").  As further discussed below, although 
service treatment records show that the Veteran was seen for low 
back pain on one occasion in service, there is no evidence that 
the pain was the result of an event, injury or disease, nor is 
there evidence of chronicity or continuity of symptomatology.  In 
short, there is no reasonable possibility that a medical opinion 
would aid in substantiating the Veteran's claim since it cannot 
provide evidence of a past event.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

Finally, with respect to the Veteran's application to reopen his 
claim of entitlement to service connection for a bilateral knee 
condition, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  In this case, the claim has been reopened, as discussed 
below.  As such, the Board finds that any error related to the 
VCAA on the application to reopen is moot. See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for an organic disease of 
the nervous system, such as sensorineural hearing loss or 
arthritis, when it is manifested to a compensable degree within 
one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 
3.309 (2010).

In order to establish service connection for the claimed 
disorder, there must generally be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a.	Bilateral hearing loss disability

The Veteran contends that he has a bilateral hearing loss 
disability as a result of in-service noise exposure.  For the 
reasons that follow, the Board concludes that service connection 
is not warranted.

As an initial matter, the Board notes that the Veteran's service 
records clearly document that he was exposed to noise during 
service.  It is also noted that the Veteran is already service 
connected for tinnitus.  The April 2007 RO rating decision 
concedes that the Veteran suffered acoustic trauma during 
service.  In this regard, the Board fully acknowledges that the 
Veteran had noise exposure in service.  

The inquiry that follows is whether there is evidence of a 
current disability.  For VA purposes, impaired hearing is 
considered a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran was afforded several audiological examinations over 
the course of the development of the present appeal to assess the 
current nature of his claimed hearing loss disability.  On the 
authorized audiological evaluation in March 2007, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
30
LEFT
10
5
5
20
30

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.  The 
examiner explained that there was no pathology to render a 
diagnosis of bilateral hearing loss, and that the examination 
revealed that the Veteran had no hearing problems.

On the authorized audiological evaluation in December 2008, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
30
LEFT
15
10
10
20
30

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 94 in the left ear.  The examiner 
explained that there was no pathology to render a diagnosis of 
bilateral hearing loss.

In support of his claim, the Veteran has submitted a private 
audiogram dated in April 2009 from Dr. McIntire.  The pure tone 
audiometric test results demonstrated mild sensorineural hearing 
loss in both ears.  Speech discrimination abilities were 100 
percent in the right ear and 92 percent in the left ear.  

On the authorized audiological evaluation in August 2009, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
25
35
LEFT
15
10
10
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner explained that the Veteran 
had normal hearing sensitivity from 250 Hz through 3000 Hz with a 
mild sensorineural loss at 4000 Hz, and excellent word 
recognition scores bilaterally.  Based on these audiometric 
results, the criteria for service-connected hearing loss were not 
met.

After reviewing and weighing all the relevant evidence of record, 
the Board concludes that the preponderance of the evidence is 
against a finding that the Veteran has a bilateral hearing loss 
disability for VA purposes.  Although the April 2009 audiogram 
from Dr. McIntire is indicative of mild sensorineural hearing 
loss bilaterally, the audiometric results from the two earlier 
audiological examinations and the subsequent audiological 
examination all fall short of meeting the regulatory criteria for 
a bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  The 
Board observes that the audiological examination reports reflect 
a more thorough evaluation of the Veteran's hearing abilities and 
show audiometric findings that are fairly consistent relative to 
the findings shown in the April 2009 audiogram.  In this regard, 
the Board finds the probative value of the April 2009 audiogram 
to be outweighed by that of the March 2007, December 2008 and 
August 2009 audiological examination reports.  

The Board is mindful of the Veteran's statements that he has a 
current bilateral hearing loss disability.  The Veteran can 
attest to factual matters of which he has first-hand knowledge; 
for example, he is competent to report that he has difficulty 
hearing.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the Veteran as a lay person has not been shown 
to be capable of making medical conclusions, thus, his statements 
regarding the nature and existence of his claimed disability are 
not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Although the Veteran is competent to report what comes 
to him through his senses, and lay assertions may in some 
instances serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to lay 
observation, in this case the Veteran is not competent to report 
that he meets the regulatory criteria for a hearing loss 
disability.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 
(1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110; see Degmetich v. Brown, 104 F.3d 1328 (1997) 
(holding that Secretary's and Court's interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 2 Vet. App. 
141, 143 (1992).  Without medical evidence of a current hearing 
loss disability, the Veteran's claim fails to meet the 
requirements for service connection.  See Hickson, supra.  

In light of the foregoing, the Board concludes that service 
connection for a bilateral hearing loss disability is not 
warranted.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55.

b.	Low back disability

The Veteran also contends that he has a low back disability as a 
result of service.  For the reasons set forth below, the Board 
concludes that service connection is not warranted.  

A review of the Veteran's service treatment records reveals that 
the Veteran reported to sick call in October 1991 complaining of 
low back pain in the region of L4/L5 mid-line for the past two 
weeks.  There had been no injury, and there was no radiation of 
pain down the posterior legs or numbness in the toes.  The 
assessment was low back pain.  There is no other evidence in the 
service treatment records of any complaints, treatment or a 
diagnosis relating to low back pain.  In this regard, although 
there is one occasion in service in which the Veteran sought 
treatment for low back pain, it was specifically noted at the 
time that there had been no injury.  Additionally, there is no 
evidence indicating that the Veteran's low back pain was a 
chronic condition, given that there is only one documented 
complaint of low back pain in service.  Indeed, at separation 
examination in December 1992, the Veteran denied a history of 
recurrent back pain, and clinical evaluation of the spine was 
normal.  Moreover, the claims file contains no evidence of 
arthritis of the lumbar spine within one year of discharge.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that a chronic low back disability 
had its onset in service or within the first year following 
service separation.  

The Board acknowledges, notwithstanding the foregoing discussion, 
that the medical evidence of record reveals current treatment for 
low back pain.  VA X-rays of the lumbosacral spine, dated in July 
2007, revealed slight anterolisthesis of L5 on S1 and probable 
bilateral spondylosis.  VA treatment notes dated in October 2007 
were indicative of L-5 spondylolysis with slight L5-S1 listhesis.  
An October 2009 private treatment report from J.R. Pittman, M.D. 
shows that the Veteran complained of chronic pain in the back; 
the assessment was unspecified back pain.  In view of the 
foregoing, the Board finds there to be evidence of a current low 
back disability.  

Taking into account all of the relevant evidence of record, the 
Board concludes that the evidence fails to establish a nexus 
between the Veteran's current disability and active service.  See 
Hickson, supra.  The Board has considered the Veteran's self-
reported continuity of symptomatology of low back pain dating 
back to his service.  See Jandreau, 492 F.3d 1372.  However, as 
discussed above, there is no evidence of a low back injury in 
service, nor is there otherwise any evidence of a chronic low 
back disability in service or arthritis within the first year of 
service separation.  Moreover, although the Veteran's service 
treatment records do document a one-time complaint of low back 
pain, this pain apparently resolved without further treatment.  
Notably, the earliest documented evidence of treatment for low 
back pain post-service is in August 2002, nearly a decade after 
the Veteran's discharge from service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability.).  Treatment records from Dr. Pittman show 
that the onset of low back pain, assessed as acute lumbar strain, 
in August 2002 was due to an injury to the low back from lifting 
and unloading boxes.  A history of injury to the low back in 2001 
was reported at the time; however there was no mention of a 
history of low back pain dating back to service.  The Board also 
notes that the Veteran is shown to have suffered a work-related 
injury in November in 2000, which was diagnosed as a thoracic-
lumbar strain.  In this case, while the Veteran's lay statements 
are within his competence to make, and are of some probative 
value, the Board ultimately places more probative weight on the 
medical evidence of record, to include the August 2002 treatment 
records, which weigh against a finding of continuity of 
symptomatology since service.

As such, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for a low 
back disability.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



III. Application to Reopen

The Veteran contends that he has a bilateral knee condition as a 
result of service.  His original claim of entitlement to service 
connection for a bilateral knee condition was previously denied 
on the merits in a September 1993 RO rating decision, and the 
Veteran did not initiate a timely appeal.  This decision is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.200, 20.202 (2010).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Lay assertions of medical causation or diagnosis do 
not constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The relevant evidence of record at the time of the prior denial 
of the Veteran's claim for service connection for a bilateral 
knee condition in September 1993 consisted of service treatment 
records and a VA general medical examination report dated in May 
1993.  The Veteran's claim was denied because his treatment in 
service was shown to be for temporary problems which resolved on 
treatment with no residual disability found on VA examination.  
In order for the claim to be reopened, the Veteran must have 
submitted evidence showing a current bilateral knee disability.  

Since the September 1993 rating decision was rendered, the RO has 
received private medical records from MedCenter and Putnam North 
Family Medical Center (Dr. Pittman), and VA treatment records 
dated from August 2007 to April 2010.  The Board finds this 
evidence to be neither cumulative nor redundant of the evidence 
of record at the time of the prior final denial of the claim.  In 
addition, the Board notes that such evidence, particularly a July 
2007 X-ray study of the left knee demonstrating slight narrowing 
of the medial joint space and mild lateral subluxation of the 
patella, and an October 2009 treatment report from Putnam North 
Family Medical Center showing a diagnosis of degenerative 
arthritis of the bilateral knee(s), relates to an unestablished 
fact necessary to substantiate the claim, specifically, that the 
Veteran has a current bilateral knee disability.  In this regard, 
evidence is weighed and credibility assessed after a claim is 
reopened.  See Justus v. Principi, 3 Vet. App. 510 (1993).  When 
considered together with the evidence previously of record, the 
new evidence raises a reasonable possibility of substantiating 
the claim.  Accordingly, the claim is reopened with the 
submission of new and material evidence, and the Board will 
proceed to review the claim in light of all the evidence, new and 
old.  38 C.F.R. § 3.156.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.

Service connection for a low back disability is denied.

New and material evidence to reopen the claim of entitlement to 
service connection for a bilateral knee condition have been 
received; to that extent only, the appeal is granted.


REMAND

Because the claim for service connection for a bilateral knee 
condition has been reopened with the submission of new and 
material evidence, additional assistance in developing evidence 
pertinent to the Veteran's claim must be provided.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

Service treatment records show that the Veteran was seen in 
October 1992 with complaints of bilateral knee pain.  It was 
noted that there was a chronic problem with the left knee.  Also 
reported was a history of patellofemoral syndrome, which was now 
acting up.  Following a physical examination, the Veteran was 
assessed as having patellofemoral syndrome bilaterally.  At 
separation examination in December 1992, the Veteran reported a 
history of swollen or painful joints, specifically bilateral knee 
pain, and findings of bilateral patellofemoral syndrome were 
documented.  

At the September 2010 videoconference hearing, the Veteran 
testified that his duties in service involved extensive 
crouching, kneeling, and climbing up and down ladders while 
carrying heavy equipment, which put a lot of stress and strain on 
his knees.  He related that following service separation, he 
tried to treat the pain himself by using over the counter knee 
braces.  

The duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.  Based on the current evidence of record, the 
Board finds that an examination is warranted in this case.  As 
the Veteran has not yet been afforded an examination, the Board 
finds it necessary to remand the bilateral knee issue so that the 
Veteran can be scheduled for such an examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
an appropriate medical examination to 
assess the current nature and etiology of 
his bilateral knee condition.  The entire 
claims file must be made available to the 
examiner prior to the examination, and the 
examiner must note in the examination 
report that the evidence in the claims file 
has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to: (a) whether 
the Veteran has current disability of the 
bilateral knees; and (b) if so, whether 
this disability is at least as likely as 
not (i.e., to at least a 50:50 degree of 
probability) a result of active military 
service, or whether such a relationship is 
unlikely (i.e., less than a 50:50 degree of 
probability).  In doing so, the examiner 
should take into account the Veteran's 
service treatment records, which show 
complaints of knee pain in October 1992 
following a softball injury, and his 
December 1992 separation examination 
report, which documents findings of 
patellofemoral syndrome bilaterally.  

A complete rationale should be provided for 
any opinion given.

2.  Thereafter, the RO should readjudicate 
the claim for service connection for a 
bilateral knee condition.  All new evidence 
received since the issuance of the November 
2009 SSOC should be considered.  If the 
benefits sought on appeal are not granted, 
the Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


